Citation Nr: 1450705	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  09-29 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable evaluation for tonsillitis with follicular lymphoid hyperplasia resolved, status post tonsillectomy.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel








INTRODUCTION

The Veteran served on active duty with the United States Navy from June 1980 to June 1983.

This matter comes to the Board of Veterans' Appeals (Board) from an October 2011 decision review officer (DRO) decision and a July 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The October 2011 DRO decision denied entitlement to TDIU, and the July 2014 rating decision granted service connection for tonsillitis with follicular lymphoid hyperplasia resolved, status post tonsillectomy, and assigned a noncompensable evaluation effective May 14, 2009.

This matter was previously before the Board in February 2014 and was remanded for further development. It has now been returned to the Board for appellate review.

The Board notes that the Veteran had been represented by The American Legion during the pendency of the appeal.  However, in August 2014, while the case was in remand status, the Veteran submitted a statement indicating that he wished to remove The American Legion as his representative and would be representing himself.  Consequently, any power of attorney has been revoked and the Veteran is considered to be self-represented in this case.

The Board has reviewed the Veteran's electronic records maintained in his electronic Veterans Benefits Management System (VBMS) claims file as well as his electronic records in the Virtual VA system to ensure consideration of the totality of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to an initial compensable evaluation for tonsillitis with follicular lymphoid hyperplasia resolved, status post tonsillectomy is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Due to service-connected disabilities, the Veteran was unable to obtain or maintain substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.400, 4.3, 4.15, 4.16 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board is granting in full the benefit sought on appeal with regard to TDIU.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.

TDIU

VA will grant a TDIU when the evidence shows that the veteran is precluded, by reason of his service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The appropriate TDIU standard is not whether the Veteran is able to obtain any employment or to maintain marginal employment.  Moore v. Derwinski, 1 Vet. App. 356, 359 (1991).  Rather, the standard is a subjective one and is whether the Veteran can obtain and maintain substantially gainful employment.  The Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability, without regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a).  

The Veteran is currently service-connected for depression associated with right knee strain, rated 50 percent from September 4, 2009; right knee strain, rated 10 percent from December 18, 2007; and tonsillitis with follicular lymphoid hyperplasia, rated 0 percent from May 14, 2009.  His combined disability rating is 60 percent, which fails to meet the schedular criteria for a TDIU.  However, regulations provide that when multiple disabilities result from a common etiology or single accident, they are to be considered one disability.  38 C.F.R. § 4.16.  Here, both the Veteran's depression and right knee strain are part of a common etiology, and are considered one disability rated 60 percent.  As such, the Veteran meets the schedular criteria for a TDIU rating.  38 C.F.R. §§ 4.16(a).

The Veteran claims that his service-connected depression and right knee strain prevent him from securing or following any substantially gainful employment.  He completed high school and had some counselor training for a reform school.  He last worked from September 1997 to February 2003 for a reform school as a youth counselor, providing safety and security for juvenile delinquents.  Prior to his last position, he worked as a machine operator at a textile plant for thirteen years.

Private treatment records from the Veteran's psychiatrist from November 2008 to May 2010 show the Veteran having symptoms such as depression, low energy, anger, hypervigilance, racing thoughts, sleep disturbances, and occasional panic attacks.  Also noted were problems with memory, and lack of socialization with anyone but family.  An August 2009 record indicated that the Veteran would fall asleep anytime he gets still.  

While Social Security Administration records show that the Veteran was receiving benefits due to a back disorder and diabetic acidosis, the records also contain an October 2009 letter from the Veteran's private psychiatrist.  He stated that he had been treating the Veteran "psychiatrically since November 4, 2008.  He has been disabled from his job and any other job since 2003.  He continues to be disabled and unemployable."  

A February 2010 VA examiner noted that the Veteran had abnormal affect and mood in that he showed depressed mood described as near continuous.  The examiner also noted that the Veteran's concentration was somewhat impaired in that he had difficulty with attention and focus and could not finish reading the paper without losing his attention and concentration.  The examiner stated that the Veteran was unable to establish and maintain effective work/school relationships.  

A February 2011 VA examiner found functional impairment caused by the Veteran's right knee strain.  The effect of this impairment on his ability to perform physical and sedentary employment were no running, no excessive stair climbing, or squatting.  

A March 2011 VA examiner noted that the Veteran complained of symptoms such as irritability, broken sleep, not being able to tolerate change, and not wanting to be with lots of people.  The examiner also noted the Veteran's contention that his unemployment was due primarily to the effects of a mental condition because of tiredness, less energy, poor sleep, and irritability.  Regarding functional impairment, the examiner noted that the right knee condition made standing, climbing, and squatting difficult and painful.  The Veteran's depression made him irritable, unable to tolerate change and being around lots of people.  The examiner felt that 50 percent of his inability to work is related to depression, and the other 50 percent to his back and knee.  The examiner also felt that the Veteran had difficulty maintaining and establishing effective work, school, and social relationships because of depression and pain. 

In May 2014, a VA examiner found that the Veteran's knee condition did not impact his ability to work.  A VA occupational medicine physician in May 2014 opined that the Veteran's service-connected right knee condition and non-service connected back condition prevented him from securing or following a substantially gainful occupation.  The Veteran could not do any heavy lifting, pushing, or pulling greater than 30 pounds without severe pain.  

At a September 2014 VA mental disorders examination, the Veteran stated that while working in 2003 he was depressed, which resulted in him becoming irritated.  He also did not like being around a lot of people.  He also stated that on one occasion, he argued with someone in upper management, which almost came to blows.  The Veteran usually attended work and received good reviews.  The examiner stated that the symptoms which applied to the Veteran's diagnosis included depressed mood, anxiety, panic attacks, sleep impairment, disturbances in motivation and mood, and neglect of personal appearance and hygiene.  The Veteran's Beck Depression Inventory II (BDI-II) score was 37, which suggested severe depression.  The examiner also found that the Veteran's service-connected depression manifested symptoms that interfered with interpersonal relatedness, which impaired the Veteran's ability to work cooperatively and effectively with coworkers and supervisors to a moderate degree; and impaired the Veteran's ability to work cooperatively and effectively with the public to a severe degree.  It also manifested symptoms that interfered with attention, concentration, memory, and problem solving, which impaired the Veteran's ability to understand and follow instructions, and problem solve to a moderate extent.  The Veteran also had symptoms that interfered with motivation and drive, which impaired the Veteran's ability to maintain task persistence and pace to a severe extent; and impaired the Veteran's ability to arrive at work on time and ability to work a regular schedule without excessive absences to a moderate extent.    

As was discussed above, the appropriate TDIU standard is a subjective one and is whether a veteran can obtain and maintain substantially gainful employment.  The record clearly reflects that the Veteran's service-connected depression has been productive of significant symptomatology.  The Veteran has not worked since 2003 and last worked as a counselor, which required interaction with the public.  The only training and education the Veteran received after high school was for the reform school which he was employed.  There is evidence that his right knee disability would have made heavy, physically demanding labor difficult.  While the Veteran could possibly be capable of sedentary work, his service-connected depression would severely intrude upon such.  The Veteran's private psychiatrist stated that the Veteran had been disabled from his job since 2003, and continues to be disabled and unemployable.  VA examiners found that the Veteran had serious depression, and had severe problems maintaining and establishing work relationships, problems tolerating change, and problems working effectively with others, especially with the public.  Private treatment providers as well as VA examiners also found that the Veteran had problems with concentration, memory and attention, as well as severe problems with motivation and drive, which would make any type of employment, physical or sedentary, extremely difficult.      

In short, due to his service-connected depression symptoms, the Board cannot conceive of a realistic employment scenario for the Veteran.  He cannot work with others or the public, and his depression symptoms interfere with his concentration, attention, motivation and drive, which would make sustaining any employment extremely difficult.  Affording the Veteran the benefit of the doubt, the evidence demonstrates that the Veteran's service-connected depression, precludes him from obtaining or maintaining all forms of substantially gainful employment.  Accordingly, entitlement to TDIU is warranted.


ORDER

Entitlement to TDIU is granted.






REMAND

Initial compensable evaluation for tonsillitis 

In a July 2014 rating decision, the Appeals Management Center (AMC) granted a claim for entitlement to an initial compensable evaluation for tonsillitis with follicular lymphoid hyperplasia resolved, status post tonsillectomy, effective May 14, 2009.  In August 2014, the Veteran submitted a notice of disagreement (NOD) with the initial rating assigned.  A statement of the case (SOC) has not yet been issued.  As the Veteran had initiated appellate review on the issue, he is entitled to an SOC addressing the claim for an initial compensable evaluation for tonsillitis with follicular lymphoid hyperplasia resolved, status post tonsillectomy.  38 C.F.R. § 19.29; Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  This matter must be remanded for additional action.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Issue the Veteran an SOC with respect to the issue of entitlement to an initial compensable evaluation for tonsillitis with follicular lymphoid hyperplasia resolved, status post tonsillectomy.  The Veteran should be advised of the need to file a Substantive Appeal following the issuance of the SOC if he wishes to complete an appeal as to this claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


